Citation Nr: 1416785	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  08-19 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing loss, currently rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The instant matter was previously before the Board in June 2012, at which time the Board noted that in his VA Form 9, the Veteran had indicated his desire to appear at a hearing before a Veterans Law Judge, sitting at the RO (i.e., a Travel Board hearing).  In November 2008, however, the Veteran's representative informed VA that the Veteran wished to withdraw his request for a Travel Board hearing, but desired to appear at a local hearing at the RO.  The Veteran was scheduled for a hearing, but did not appear.  However, the Board found reason to question whether the Veteran had received notice of his hearing given that it was unclear whether the notice letter had been sent to the Veteran's then-current address of record.  The matter was thus remanded for the Veteran to again be scheduled for a local hearing before a hearing officer at the RO.

On remand, the Veteran was scheduled for an RO hearing in September 2012.  The August 2012 letter notifying him of the hearing was sent to "7321 W Glendale LN."  According to notes made in the Veteran's VBMS file, in February 2012, the RO had received returned mail, at which time the Veteran's address was updated to "7321 Glendale LN."  It is unclear how the RO determined that that was the Veteran's then-current address; however, notice of the hearing was not returned as undeliverable.  The record then shows that the Veteran was scheduled for an RO hearing to be held on October 24, 2012, notice of which was again sent to "7321 W Glendale LN."  The Veteran's representative was also sent a copy of this notice letter.  The record contains no indication why the Veteran's September 2012 hearing was either cancelled or rescheduled.  Again, notice of the hearing was not returned as undeliverable.  On October 15, 2012, VA received from the Veteran's representative a letter indicating that the Veteran had informed them of a new address and phone number.  The Veteran's address was listed as "9321 Glendale Lane."

In November 2012, the RO issued a deferred rating decision wherein it noted that the Veteran was scheduled for an RO hearing on October 24, 2012, but had failed to report for that hearing.  It was noted that the letters informing the Veteran of his RO hearings were not returned as undeliverable.  Given the evidence of record, the Board finds that the terms of its prior remand have been complied with and also considers that Veteran's request for an RO hearing to be withdrawn.  This is so because "there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.'"  Sthele v. Principi, 19 Vet. App. 11, 16 (2004) (quoting Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992)).  This presumption can be overcome "only by the submission of 'clear evidence to the contrary.'"  Id. at 16 (quoting Ashley, 2 Vet. App. at 309).  

In this case, although it is somewhat unclear how the AOJ learned of the Veteran's address change in February 2012, there is no evidence that the copy of either the August or September 2012 letters notifying the Veteran of his scheduled hearing were returned as undeliverable.  Further, a copy of the September 2012 letter was also sent to the Veteran's representative.  It was more than a month later that the Veteran's address was again updated.  As neither the Veteran nor his representative had alleged that the Veteran did not receive notice of the scheduled hearing and the record also fails to suggest that the notice may not have been received, the Board will presume that the Veteran was properly notified of his scheduled hearing.  See Davis v. Principi, 17 Vet. App. 29, 37 (2003) ("[I]n order to rebut the presumption . . . the appellant must establish both that the mailing was returned as undeliverable and that there were other possible and plausible addresses available to the Secretary at the time of the [Board] decision.").  Accordingly, because the Veteran did not appear for his scheduled hearing, his request for such is considered withdrawn and the Board will proceed with adjudication of the claim on the merits.



FINDING OF FACT

Since the filing of the Veteran's claim, his bilateral hearing loss has been manifested by hearing impairment corresponding to no worse than auditory acuity Level VI in the right ear and Level I in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002)

For increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO received the Veteran's claim for an increased evaluation of his service connected bilateral hearing loss in June 2007.  In September 2007, the RO sent to him a letter informing him generally of the need (to support an increased rating) for evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  The letter also advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  The letter also included the notice elements required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the September 2007 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the issues decided herein has been obtained.  The evidence includes the reports of January 2008 and January 2009 VA audiological examinations, the Veteran's VA treatment records, and lay statements in support of his claim.  The Veteran has not alleged that there is any additional outstanding evidence pertinent to his claim, and the Board is unaware of any such evidence.  Further, as discussed above, the Veteran failed to report for his scheduled hearing.

The Veteran has been afforded several VA examinations to assess the severity of his service-connected hearing loss.  The examination reports contain sufficient evidence by which to evaluate the severity of the Veteran's hearing loss in the context of the rating criteria and throughout the appeal period.  The evidence also addresses the effect of the Veteran's hearing loss on his functional abilities.  Moreover, although the last VA examination was conducted in January 2009, the Veteran has neither alleged, nor presented evidence to suggest, that his hearing has worsened since that time.  Accordingly, the Board does not find that a new examination is warranted in this case and concludes that the duty-to-assist requirements have been met.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination). 

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings. Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2013).

Here, the Veteran's service-connected hearing loss has been evaluated as noncompensably (zero percent) disabling under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  Under DC 6100, hearing loss is evaluated in accordance with the findings obtained on audiometric examination.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (providing that disability ratings for service-connected hearing impairments are determined through mechanical application of the disability rating schedule to the results of audiometric evaluations).  The evaluations assigned for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  The degrees of disability for bilateral hearing loss are reflected in eleven auditory acuity levels in the rating schedule, designated from Level I for essentially normal acuity through Level XI for profound deafness.  See 38 C.F.R. § 4.85, DC 6100 (2013).  As set forth in the rating schedule, Tables VI, VIa, and VII are used to calculate the disability evaluation to be assigned.  See id.

VA regulations further provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and each ear is to be evaluated separately.  38 C.F.R. § 4.86(a) (2013).  When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.  38 C.F.R. § 4.86(b).

Relevant to the issue on appeal, results of audiometric testing conducted as part of a January 2008 VA audiology examination were, in relevant part, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
60
65
70
LEFT
15
45
55
55

Puretone averages were 63.75 decibels for the right ear and 42.5 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 100 percent in the left ear, using Maryland CNC tests.  

Application of the above audiogram results to Table VI reveals Level III hearing acuity in the right ear and Level I hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  Application of the audiogram results for the right ear to Table VIa reveals Level V hearing acuity in the right ear.  38 C.F.R. § 4.85, Table VIa.  Level V hearing acuity in the poorer ear and Level I hearing acuity in the better ear results in a noncompensable disability evaluation in accordance with the standards found in Table VII.  38 C.F.R. § 4.85, Table VII.  Thus, the January 2008 VA examination report does not support the assignment of a compensable rating.  Id.

Results of audiometric testing conducted during a January 2009 VA audiology examination were, in relevant part, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
60
65
75
LEFT
15
45
55
65

Puretone averages were 65 decibels for the right ear and 43.75 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 64 percent in the right ear and of 96 percent in the left ear, using Maryland CNC tests.  

Application of the above audiogram results to Table VI reveals Level VI hearing acuity in the right ear and Level I hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  Application of the audiogram results for the right ear to Table VIa reveals Level V hearing acuity in the right ear.  38 C.F.R. § 4.85, Table VIa.  Level VI hearing acuity in the poorer ear and Level I hearing acuity in the better ear results in a noncompensable disability evaluation in accordance with the standards found in Table VII.  38 C.F.R. § 4.85, Table VII.  Thus, the January 2009VA examination report also does not support the assignment of a compensable rating.  Id.

In consideration of the evidence of record, the Board finds that, for the entirety of the claim period, audiological evaluation reflects that the Veteran's hearing loss has been manifested by no worse than Level VI hearing impairment in the right ear and Level I hearing impairment in the left ear, which results in a noncompensable disability evaluation under 38 C.F.R. § 4.85, DC 6100.  Notably, there is no other audiometric data dated during the relevant time period, nor does the Veteran assert that his hearing was otherwise evaluated during the claims period.  Consequently, the Board concludes that the criteria for a compensable rating have not been met at any point during the relevant time period.  See 38 C.F.R. § 4.85, DC 6100.  The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss to include having to turn up the volume on the television, not being able to hear radio communications at work or sirens while driving, having to ask people to repeat themselves, and having difficulty hearing in background noise.  The Board also acknowledges that Veteran's argument raised in his VA Form 9 that VA's "general hearing chart . . .  use[d] to determine people's hearing loss . . . is for average people" and not "100 [percent] perfect."  However, because hearing loss is a disability requiring a "mechanical application of the rating schedule," the Board cannot find a basis in law or regulation to support a compensable disability rating.  See Lendenmann, supra.

The above determination is based upon consideration of applicable rating provisions, to include the criteria for an exceptional pattern of hearing loss for the right ear.  See 38 C.F.R. § 4.86.  The Board also does not find that the Veteran's hearing loss has reflected so exceptional or unusual a disability picture as to warrant referral for consideration of a higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  In regards to hearing loss, the examination reports describe the effects of the Veteran's hearing impairment on his occupation and daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It was noted that the Veteran must turn up the volume on the television, cannot hear radio communications at work or sirens while driving, must ask people to repeat themselves, and has difficulty hearing in background noise.  Such effects do not take the Veteran's case outside the norm as to require consideration of a higher evaluation on an extra-schedular basis.  See 38 C.F.R § 3.321(b)(1).  The Veteran has not described any adverse consequences flowing from his decreased auditory acuity, and the Board points out that decreased auditory acuity necessarily implies difficulty with hearing.  The Veteran simply has not described any consequences that are not commensurate with what is contemplated by the rating schedule.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Moreover, there is no indication in the record that the Veteran is unemployable in account of his hearing loss.  While hearing loss may impact his ability to function occupationally on account of the fact that he has difficulty hearing radio communications, there is no indication in the record, to include the Veteran's own assertions, that he is unable to work due to his hearing disability.  As such, the Board finds that the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has not been raised by the evidence of record as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir.2009) (holding that the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits.").

For the foregoing reasons, the Board finds that the claim for a compensable disability rating for service connected hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).







(CONTINUED ON THE NEXT PAGE)



ORDER

Entitlement to a compensable disability rating for service-connected bilateral hearing loss is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


